DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 1/14/2021 has been fully considered and is attached hereto.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 3-4 are objected to because of the following informalities:  

Claim 3 recites, “toward a second lid section” which is incorrect.  It appears it should be changed to read, “toward the second lid section”.
Claim 4 recites, “the second protruding section” which lacks antecedent basis.  It appears claim 4 should depend from claim 3.  For the purposes of examination, claim 4 will be considered to depend from claim 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tufty et al. (US 2016/0095253 – hereinafter, “Tufty”).
With respect to claim 1, Tufty teaches (In Fig 2) a housing comprising: a tubular housing (20); and a first lid section (22) configured to be fitted to one end portion of the tubular housing, wherein the tubular housing includes a first protruding section (Section including 54 and 68, see Fig A below) protruding toward the first lid section (22) from a joint surface (Surface which 68 protrudes from) in contact (Thermally) with the first lid section (22), and wherein the first protruding section (68) has a configuration allowing 

    PNG
    media_image1.png
    261
    278
    media_image1.png
    Greyscale

With respect to claim 2, Tufty further teaches that the housing further comprising a fixing section, wherein the first protruding section includes a first opening portion (54), wherein the heat conductive member (24) includes a second opening portion (90), and wherein the fixing section is configured to fix the heat conductive member and the tubular housing together via the first opening portion and the second opening portion (20 and 24 are fixed together via fastener 66).
With respect to claim 5, Tufty further teaches that the first lid section (22) includes a recessed portion (Not labeled but recess which accepts 68, see ¶ 0039), and the recessed portion and the first protruding section are fitted to each other (¶ 0039), and wherein the first protruding section is not exposed to an outside of the housing (See Fig 1, when the housing is fully assembled the first protruding section is not exposed to an outside of the housing).

With respect to claim 13, Tufty further teaches that the heat conductive member (24) is a metal plate (¶ 0047).
With respect to claim 14, Tufty further teaches that the tubular housing includes a first side surface (Left side vertical surface in Fig 2), a second side surface (Right side vertical surface in Fig 2), an upper surface (Top surface in Fig 2), and a bottom surface (Bottom surface in Fig 2), and wherein the housing has a flat surface at a first corner section formed by the first side surface and the upper surface (See Figs 1-3, where the vertical surface meets the upper surface there is shown a flat, beveled type edge).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tufty in view of Shi et al. (US 2020/0336712 – hereinafter, “Shi”).
With respect to claim 11, Tufty teaches the limitations of claim 1 as per above and Tufty further teaches that the internal electronic components can be any electronic components forming any electronic system (¶ 0020) but fails to specifically teach or suggest the limitations of claim 15.  Shi, however, teaches (In Figs 1-2) a connector (71), through which an image data signal output from an imaging apparatus provided outside the housing is input (¶ 0043), is provided in a housing (¶ 0043), and wherein a heat generating body is a signal processing unit (46) configured to process the image data signal input through the connector.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shi with that of Tufty, such that the housing of Tufty includes a connector which allows for an image data signal input and that the heat generating body is a signal processing unit configured to process the image data signal, as taught by Shi since doing so would allow for the apparatus of Tufty to function as an image signal processing unit.




Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tufty.
With respect to claims 16-17, Tufty teaches the limitations of claim 1 as per above and further teaches that the tubular housing (20) has a first joint surface (Fig 2, upper right end surface which includes 68) in contact (thermally and mechanically) with the first lid section (22), wherein the first lid section has a second joint surface (Fig 2, upper right end surface of 22) in contact (thermally and mechanically) with the tubular housing, wherein a fitting member (68 in the upper right end surface of 20) configured to fix the tubular housing and the first lid section together is provided on the first joint surface and the second joint surface (68 mates with an opening in the first lid section ¶ 0039).  Tufty fails to specifically teach or suggest that the fitting member is formed of unanodized aluminum and that an exterior of the tubular housing and an exterior of the first lid section are each formed of anodized aluminum.  However it has been held that selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination1.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fashion the fitting member of unanodized aluminum and the exterior of the tubular housing and an exterior of the first lid section of anodized aluminum since doing so would reduce the cost associated with fitting member since the fitting member would not need to undergo an additional manufacturing process while providing a durable, aesthetic appearance to the exterior of the tubular housing and the first lid section.
. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tufty in view of Sun et al. (US 8,009,431 – hereinafter, “Sun”).
With respect to claim 15, Tufty teaches the limitations of claim 14 as per above but fails to specifically teach or suggest the limitations of claim 15.  Sun, however, teaches (In Figs 2-3) a tubular housing (3) with a curved portion and a first corner section (See the curved chamfer between the vertical sidewall and the horizontal top wall in Fig 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sun with that of Tufty, such that the housing of Tufty has a first curved portion at the first corner section, as taught by Sun since doing so would provide for a desired aesthetic appearance on the exterior of the housing.  Further the Examiner notes that changes in shape are obvious2.
Allowable Subject Matter
Claims 3-4, 6-10, are objected to as being dependent upon a rejected base claim, but would be allowable if a) rewritten to overcome any claim objections and b) rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,411,514 to Hussaini which teaches a power inverter with heat dissipating assembly;
US 6,046,908 to Feng which teaches a heat-radiating structure of power adapter;
US 5,742,478 to Wu which teaches a radiating structure of a power converter;
US 5,381,176 to Tanabe et al. which teaches a miniaturized video camera; 
KR 20-2011-0008802 which teaches a power supply with heat sink; and 
US 4,656,559 to Fathi which teaches a holder and heat sink for electronic components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
        2 In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)